Citation Nr: 0901624	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  02-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the 
rectum, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In April 2006, the Board granted the veteran's motion to 
advance his case on the docket in light of his age.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).

In May 2006, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Skin cancer was not clinically evident in service or for 
many years thereafter and the most probative evidence 
indicates that the veteran's post-service skin cancer is not 
causally related to his active service or any incident 
therein, including exposure to ionizing radiation.

2.  Cancer of the rectum was not clinically evident in 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's post-service cancer of 
the rectum is not causally related to his active service or 
any incident therein, including exposure to ionizing 
radiation.   


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service, 
including as the result of exposure to ionizing radiation 
while on active duty, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2008).

2.  Cancer of the rectum was not incurred in or aggravated by 
service, including as the result of exposure to ionizing 
radiation while on active duty, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by letters sent to the veteran in May 2006 and 
February 2008.  These letters addressed all three notice 
elements delineated in 38 C.F.R. § 3.159, as well as the 
additional elements added by the Court in Dingess/Hartman.  
The RO then reconsidered the veteran's claims in an October 
2008 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  Neither the veteran nor his representative has 
argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

In addition, the RO has conducted appropriate evidentiary 
development in this case relative to the veteran's exposure 
to ionizing radiation, including contacting the Defense 
Threat Reduction Agency (DTRA) for a dose estimate.  There is 
no indication of additional available records relevant to 
this appeal and it appears that the RO has exhausted all 
available avenues of development with respect to the 
veteran's exposure to ionizing radiation.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

Finally, the Board observes that the RO has solicited the 
necessary medical opinions in this case, including obtaining 
a medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer in accordance with 38 C.F.R. § 
3.311.  Based on a review of the record in this case, the 
Board concludes that the record on appeal contains sufficient 
medical evidence to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
pertinent complaints or abnormalities, including cancer of 
the skin or rectum.  At his March 1946 military separation 
medical examination, the veteran's skin was normal and no 
other pertinent defects were identified.  

In April 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for "colon 
cancer," which he alleged was due to his exposure to 
ionizing radiation in Nagasaki.  The veteran explained that 
he had been a radioman aboard the U.S.S. Anthony and had been 
stationed for a time in the harbor at Nagasaki.  He indicted 
that he was thereafter transferred by truck to Ground Zero in 
the center of the city.  

In support of his claim, the RO obtained private clinical 
records showing that in January 1988, the veteran had been 
diagnosed as having primary localized adenocarcinoma of the 
rectum with sigmoid colon polyps.  He thereafter underwent a 
low anterior resection of a portion of the sigmoid colon and 
rectum.  

In a July 1992 letter, C.R.N., M.D., the veteran's private 
gastroenterologist indicated that the veteran had been 
diagnosed as having adenocarcinoma of the rectum in which the 
cancer was found in a rectal polyp and resected.  The 
gastroenterologist indicated that it had always been his 
overriding belief that the rectum was indeed part of the 
colon.  He indicated that colon cancer and rectal cancer were 
synonymous.  

Thereafter, VA solicited a medical opinion in connection with 
the veteran's claim.  In a September 1994 memorandum, VA's 
Acting Program Chief for Renal Disease and Oncology indicated 
that adenocarcinoma of the rectum and colon tended to be 
considered as a single disease (i.e., colorectal 
adenocarcinoma) which may occur at various anatomical 
portions of the large intestine.  After reviewing the records 
in the veteran's case, however, the VA physician indicated 
that the veteran had adenocarcinoma of the portion of the 
large intestine specifically designated as the rectum, not 
the portion designated as the colon.

In a November 1994 decision, the Board denied service 
connection for carcinoma of the rectum, finding that such 
cancer was not among the listed diseases for which 
presumptive service connection based on exposure to ionizing 
radiation was warranted.  The Board also determined that the 
veteran's rectal cancer was not otherwise shown to be related 
to exposure to ionizing radiation.  The veteran did not 
appeal the Board's decision.  

In June 1994, the veteran submitted a claim of service 
connection for skin cancer, secondary to exposure to ionizing 
radiation in service.  In support of his claim, the RO 
obtained private clinical records showing that the veteran 
had been diagnosed as having basal cell carcinoma on his back 
in April 1994.

In a February 1995 letter, the Defense Nuclear Agency (DNA) 
(now known as the Defense Threat Reduction Agency or DTRA) 
noted that service department records confirmed that the 
veteran had been present at Nagasaki from September 14 to 21, 
1945, and from September 22 to 24, 1945.  The DNA indicated 
that a scientific dose reconstruction had determined that the 
maximum possible radiation dose that might have been received 
by an individual who had been present for the full duration 
of the American occupation was less than one rem.

Upon receipt of the dose estimate from the service 
department, the RO forwarded the veteran's claims folder to 
the Under Secretary for Benefits for an advisory medical 
opinion in accordance with 38 C.F.R. § 3.311.  In a May 1995 
opinion, VA's Assistant Chief Medical Director for Public 
Health and Environmental Hazards indicated that she had 
reviewed the record and had concluded that it was unlikely 
that the veteran's basal cell skin cancer could be attributed 
to his exposure to ionizing radiation.  She explained that 
studies had attributed skin cancer to ionizing radiation only 
at high doses.  Based on this opinion, in a May 1995 letter, 
VA's Director of Compensation and Pension Service indicated 
that there was no reasonable possibility that the veteran's 
skin cancer was a result of his exposure to ionizing 
radiation in service.  

In a May 1995 rating decision, the RO denied service 
connection for basal cell carcinoma.  The veteran did not 
appeal the RO's decision.  

In May 2000, the veteran requested reopening of his claims of 
service connection for skin cancer and rectal cancer.  
Private medical records obtained in support of his claim 
include records showing that the veteran was treated in May 
1995 for basal cell carcinoma on his face, in April 2000 for 
squamous cell carcinoma on his left check, and in November 
2000 for basal cell carcinoma on the nose.  

In connection with the veteran's claims, the RO again 
requested an advisory medical opinion.  In an August 2000 
memorandum, VA's Chief Public Health and Environmental 
Hazards Officer noted that DNA had estimated that the veteran 
had been exposed to less than 1 rem of ionizing radiation 
during service.  With respect to the veteran's rectal cancer, 
she noted that a statistically significant increased risk for 
rectal cancer had been found only after extremely high 
radiation therapy doses (e.g. thousands of rads).  With 
respect to the veteran's squamous cell carcinoma, she noted 
that skin cancer usually had been attributed to ionizing 
radiation at high doses (e.g. several hundred rads).  Excess 
numbers of basal cell cancers had also been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  In light of the above, she indicted that it was 
her opinion that it was unlikely that the veteran's squamous 
cell skin cancer and adenocarcinoma of the rectum could be 
attributed to exposure to ionizing radiation during service.  

In December 2004, the Defense Threat Reduction Agency (DTRA) 
provided a revised dose estimate for the veteran.  Using new 
procedures, DTRA estimated that the veteran's total skin dose 
for the nose, cheek, and face was 0.36 rem, with the upper 
bound total skin dose being 1.08 rem.  The total skin dose 
for the lower back was estimated to be 0.64 rem, with the 
upper bound total skin dose being 1.92 rem. For the veteran's 
rectum, DNA indicated that the estimated dose estimate was 
0.38 rem, with an upper bound combined total rectum dose of 
3.24 rem.  

Upon receipt of the revised dose estimate, the RO again 
solicited a medical opinion from VA's Chief Public Health and 
Environmental Hazards Officer in accordance with 38 C.F.R. § 
3.311.  

In a July 2005 opinion, the Chief Public Health and 
Environmental Hazards Officer indicated that after reviewing 
the record, she had concluded that it was unlikely that the 
veteran's adenocarcinoma of the rectum and his basal cell and 
squamous cell skin cancers could be attributed to ionizing 
radiation in service.  She noted that the rectum was 
considered to have a very low or absent comparative 
susceptibility to radiation-induced cancer.  A statistically 
significant increased risk for rectal cancer had been found 
only after extremely high radiation therapy doses (e.g. 
thousands of rads).  With respect to the veteran's skin 
cancer, she noted that skin cancer had been attributed to 
ionizing radiation at high doses (e.g. several hundred rads).  
Excess numbers of basal cell cancers also had been reported 
in skin which received estimated doses of 9-12 rads in 
margins of irradiated areas.  An increased risk for basal 
cell but not squamous cell skin cancer had been seen in 
atomic bomb survivors.  The Chief Public Health and 
Environmental Hazards Officer indicated that she had used the 
Interactive Radioepidemiological Program of the National 
Institute of Occupational Safety and Health to estimate the 
likelihood that the veteran's skin cancer was due to ionizing 
radiation.  She noted that the computer software calculated a 
99 percentile value for the probability of causation for the 
individual skin cancers of 0.30 percent and 16.5 percent.  In 
light of the above, she indicated that it was her opinion 
that it was unlikely that the veteran's adenocarcinoma of the 
rectum and his basal cell and squamous cell skin cancers 
could be attributed to ionizing radiation in service.  With 
respect to the veteran's rectal cancer, she indicated that 
the computer software calculated a 99 percentile value for 
the probability of causation of 2.14 percent and 2.17 percent 
depending on whether the dose was acute or chronic.  

In a May 2006 decision, the Board reopened the veteran's 
claim of service connection for skin cancer based on the 
revised dose estimate provided by DTRA.  See 38 C.F.R. 
§ 3.156 (pertaining to new and material evidence).  With 
respect to the veteran's claim of service connection for 
rectal cancer, the Board determined that consideration on the 
merits was warranted as VA had added "cancer of the rectum" 
to the list of potentially radiogenic diseases delineated in 
38 C.F.R. § 3.311(b), which provided a new basis of 
entitlement.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d. 368 (Fed. Cir. 1994).  In light of 
these conclusions, the Board remanded the underlying claims 
to the RO for further action to ensure compliance with the 
notice provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA), particularly the issuance of a VCAA notice 
letter informing the veteran of the information and evidence 
necessary to substantiate his claims for service connection.

A review of the record shows that the RO provided the veteran 
with revised VCAA letters in May 2006 and February 2008.  In 
response to these letters, the veteran submitted additional 
medical evidence, including the results of July 2003 and 
October 2006 colonoscopies which showed status post low 
anterior resection for endocarcinoma of the rectum as well as 
several small benign polyps which were removed and determined 
to benign.  Also submitted were private clinical records 
showing treatment for basal cell carcinoma of the right ear 
in August 2005.  

Additionally, in a note received in March 2008, C.R.N., M.D., 
the veteran's private gastroenterologist indicated that 
"since we do not know exactly what causes rectal cancer and 
since we suspect there are multiple etiologies possible, the 
patient's cancer could have been in some way related to 
exposure to ionizing radiation, i.e. it is as least as likely 
as not, that this is the cause."


Applicable Law

Service connection - general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection for conditions based on exposure to 
ionizing radiation

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service-
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  These enumerated diseases 
include cancer of the colon, but not skin cancer or cancer of 
the rectum.  

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Skin cancer and cancer of the rectum are both 
specifically listed radiogenic diseases, as is any other 
cancer.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of 
itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

Standard of proof

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-54 (1990).  


Analysis

Skin cancer

The veteran seeks service connection for skin cancer.  He 
contends that his basal cell and squamous skin cancers are 
due to exposure to ionizing radiation during service.

Initially, the Board notes that the veteran's service medical 
records do not contain any clinical reference to the presence 
of skin cancer.  In fact, at his March 1946 military 
separation medical examination, the veteran's skin was found 
to be normal.

Likewise, the Board notes that the record shows that the 
veteran's skin cancer was not identified until April 1994, 
more than 48 years after his service separation.  Moreover, 
none of the post-service medical records contain any medical 
opinion that the veteran's skin cancer, first diagnosed 
nearly five decades after his separation from active service, 
was related to such service, including radiation exposure.  

The Board has considered the veteran's own statements to the 
effect that his skin cancer is causally related to exposure 
to radiation in service.  Again, it is noted that there is no 
competent medical evidence of record to support such a theory 
and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
For foregoing reasons, the Board finds that service 
connection for skin cancer on a direct basis is not 
warranted, nor may service connection be established under 
the presumptive provisions set forth at 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a).  38 U.S.C.A. §§ 1110, 1112 (West 
2002).  

The Board has also considered whether service connection for 
skin cancer could be awarded under the regulatory framework 
specifically for conditions based on exposure to radiation in 
service.  In this regard, the Board notes that service 
connection claims based on in-service exposure to radiation 
may potentially be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
As skin cancer is not one of the diseases delineated in 38 
C.F.R. § 3.309(d), however, that provision is not applicable 
to the case at hand.  Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).

In this case, the service department has confirmed that the 
veteran was present at Nagasaki in September 1945 and has 
provided an estimated maximum possible radiation dose.  
Moreover, the record on appeal shows that the veteran has 
been treated on multiple occasions for skin cancer beginning 
in 1994, both basal cell and squamous cell.  Skin cancer is a 
radiogenic disease.  

As set forth above, in light of this evidence, the veteran's 
claim was duly referred for development and consideration 
pursuant to 38 C.F.R. § 3.311.  In a July 2005 memorandum, 
VA's Chief Public Health and Environmental Hazards Officer 
concluded that it was unlikely that the veteran's basal cell 
and squamous cell skin cancers could be attributed to 
exposure to ionizing radiation during service.  

The only opinion of record other than that of the Chief 
Public Health and Environmental Hazards Officer is that of 
the veteran.  While he has argued that his skin cancer is due 
to in-service radiation exposure, such opinion is clearly a 
matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record.

In summary, in the absence of competent medical evidence 
linking the veteran's skin cancer, first diagnosed many 
decades after service, to his active service or any incident 
therein, including his exposure to radiation, service 
connection is not warranted.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Cancer of the rectum

The veteran also seeks service connection for cancer of the 
rectum, which he claims is due to his exposure to ionizing 
radiation during service.  

As discussed above, service connection for conditions claimed 
to be due to exposure to ionizing radiation in service can be 
established in three different ways:  (1) There are certain 
enumerated diseases that are presumptively service-connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d); (2) Service connection can also be 
established with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease; and (3) direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Davis, 10 Vet. App. at 211; Rucker, 10 Vet. 
App. at 71; Combee, 34 F.3d at 1043-44.

After carefully considering the evidence of record, the Board 
finds that service connection for cancer of the rectum is not 
warranted.  First, the Board notes that cancer of the rectum 
is not among the diseases associated with exposure to 
radiation listed in 38 C.F.R. § 3.309(d).  Thus, this 
provision is not for application.

In that regard, the Board notes that cancer of the colon is 
one of the specifically enumerated diseases associated with 
exposure to radiation in 38 C.F.R. § 3.309(d).  The record on 
appeal, however, contains no probative evidence showing that 
the veteran has been diagnosed as having colon cancer.  

The Board has considered the July 1992 letter from the 
veteran's gastroenterologist in which he indicated that it 
was his belief that the rectum was part of the colon.  
However, VA's Acting Program Chief for Renal Disease and 
Oncology has explained that the colon and the rectum are 
distinct parts of the large intestine and that the veteran 
had been diagnosed as having cancer of the rectum, not cancer 
of the colon.  The other medical evidence of record supports 
this analysis.  

In any event, the Board observes that cancer of the rectum is 
specifically excluded from the list of enumerated diseases 
associated with exposure to radiation in 38 C.F.R. § 
3.309(d).  Significantly, on the other hand, both cancer of 
the colon and cancer of the rectum are listed in section 
3.311.  

Under the principles of statutory construction, an omission 
from an express statutory list is deemed excluded from its 
coverage.  This is known as the principle of expression unius 
est exclusio alterius.  See Norman J. Singer, Sutherland 
Statutory Construction § 47.23 (5th ed. 1992) ("The force of 
the maxim [expression unius est exclusio alterius] is 
strengthened where a thing is provided in part of the statute 
[or regulation] and omitted in another.").  For these 
reasons, the Board finds that service connection for the 
veteran's cancer of the rectum is not warranted under 38 
C.F.R. § 3.309(d).  

As noted, service connection may also be considered based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311.  To consider service connection under section 
3.311, the evidence must show the following:  (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  

In this case, the evidence shows that the veteran was exposed 
to ionizing radiation during service and that he was 
diagnosed as having cancer of the rectum in January 1988.  
Based on these findings, the veteran's claim was duly 
referred to the Compensation and Pension service for 
consideration pursuant to 38 C.F.R. § 3.311.  As discussed 
above, however, Chief Public Health and Environmental Hazards 
Officer concluded, after examining the veteran's claims 
folder and the applicable medical literature, that it was 
unlikely that the veteran's cancer of the rectum was causally 
related to his in-service exposure to ionizing radiation.  
For these reasons, service connection for cancer of the 
rectum under 38 C.F.R. § 3.311 is not warranted.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation).

Again, it is undisputed that the veteran was exposed to 
ionizing radiation during service and subsequently developed 
cancer of the rectum.  However, the record on appeal contains 
conflicting medical opinions as to whether the veteran's 
cancer of the rectum is causally related to such radiation 
exposure.  

As noted, in a July 2005 memorandum, VA's Chief Public Health 
and Environmental Hazards Officer concluded that it is 
unlikely that the veteran's adenocarcinoma of the rectum 
could be attributed to exposure to ionizing radiation during 
service.  On the other hand, the veteran has submitted a 
March 2008 statement from his private gastroenterologist who 
indicated that it was at least as likely as not that the 
veteran's cancer could have been in some way related to 
exposure to ionizing radiation.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rules on expert witness testimony delineated in 
the Federal Rules of Evidence provide "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence."  Nieves-Rodriguez, 22 
Vet. App. at 302.  These factors are:  1) The testimony is 
based upon sufficient facts or data.  In other words, is the 
medical professional informed of sufficient facts upon which 
to base an opinion relevant to the problem at hand?; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  In other words, 
most of the probative value of a medical opinion comes from 
its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves-
Rodriguez, 22 Vet. App. at 304.  

After carefully considering both opinions, the Board finds 
that the July 2005 VA opinion is the most probative opinion 
in this case.  In that regard, VA's Chief Public Health and 
Environmental Hazards Officer had the benefit of a review of 
the veteran's claims folder, unlike the veteran's private 
gastroenterologist.  This factor is significant because the 
claims folder contains the dose estimate provided by DNA.  
According to medical literature cited by VA's Chief Public 
Health and Environmental Hazards Officer, the amount of the 
radiation dose is a critical factor in determining the 
likelihood that the veteran's rectal cancer was due to 
ionizing radiation.  The Board further notes that the VA 
medical opinion is specific, as well as extremely thorough 
and detailed, containing a fully articulated rationale for 
its conclusions, as well as citations to the applicable 
medical literature.  The VA opinion also utilized software 
produced by Interactive Radioepidemiological Program of the 
National Institute of Occupational Safety and Health, a body 
dedicated to the study of environmental hazards such as 
ionizing radiation.  

On the other hand, the opinion from the veteran's 
gastroenterologist makes no reference to a review of the 
claims folder and contains no indication that he was aware of 
the critical dose estimate provided by DNA.  Moreover, he 
cites no medical literature, stating only that because the 
etiology of rectal cancer was unknown, it was at least as 
likely that it could have been in some way related to 
radiation exposure in service.  

It is well established, however, that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  For all of these reasons, the Board finds 
that the July 2005 VA opinion is the most probative opinion 
in this case.

In summary, the most probative evidence shows that the 
veteran's rectal cancer was not present during service or for 
many years thereafter, nor is it causally related to his 
active service or any incident therein, including exposure to 
ionizing radiation.  The Board finds that the preponderance 
of the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation, is denied.

Entitlement to service connection for cancer of the rectum, 
to include as secondary to exposure to ionizing radiation, is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


